Slip Op. 05-77

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS

________________________________________
                                        :
NSK LTD. and NSK CORPORATION;           :
NTN CORPORATION,                        :
NTN BEARING CORPORATION OF AMERICA,     :
AMERICAN NTN BEARING                    :
MANUFACTURING CORPORATION,              :
NTN DRIVESHAFT, INC. and                :
NTN-BOWER CORPORATION; and              :
TIMKEN U.S. Corporation,                :
                                        :
          Plaintiffs and                :        Consol. Court No.
          Defendant-Intervenors,        :        98-07-02527
                                        :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
          and                           :
                                        :
KOYO SEIKO CO., LTD. and                :
KOYO CORPORATIONS OF U.S.A.; and        :
NACHI-FUJIKOSHI CORP.,                  :
NACHI AMERICA, INC. and                 :
NACHI TECHNOLOGY, INC.,                 :
                                        :
          Defendant-Intervenors.        :
________________________________________:


                             JUDGMENT


     This Court having received and reviewed the United States
Department of Commerce’s Remand Determination in NSK Ltd. v. United
States, 29 CIT ___, 2005 Ct. Int’l Trade LEXIS 28 (February 18,
2005), responses of NSK Ltd. and NSK Corporation, Plaintiffs and
Defendant-Intervenors, and Commerce’s rebuttal comments finds that
Commerce duly complied with the Court’s remand order and it is
hereby,
Consol. Court No. 98-07-02527                              Page   2



     ORDERED that the Remand Determination filed by Commerce on May
18, 2005, is affirmed in its entirety, and it is further

     ORDERED that since all other issues have been decided, this
case is DISMISSED.




                                        /s/ Nicholas Tsoucalas
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE



Dated: June 27, 2005
       New York, New York